Filed 9/5/13 P. v. Peterson CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                                  C071608

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF11-399)

         v.

JONATHAN WAYNE PETERSON,

                   Defendant and Appellant.




         Defendant Jonathan Wayne Peterson appeals from the sentence imposed following
his plea of no contest to assault likely to cause great bodily injury (Pen. Code, § 245,
subd. (a)(1))1 and admitted a prior strike allegation (§ 667, subds. (d) & (e)). He
contends the prospective application of section 4019, the conduct credit provisions of the
Realignment Act, violates equal protection principles. Following the California Supreme
Court's decision in People v. Lara (2012) 54 Cal.4th 896, 906, footnote 9 (Lara), we
reject this claim.



1        Undesignated section references are to the Penal Code.

                                                             1
               RELEVANT FACTUAL AND PROCEDURAL HISTORY
       Defendant pleaded no contest to assault likely to cause great bodily injury in case
No. CRF11-399. The offense occurred on July 26, 2011. He was sentenced to an
aggregate term of five years in state prison. This sentence included resolution of a
separate case, case No. CRF11-158. Under the version of section 4019 then in effect,
defendant was awarded 157 days of actual custody credits and 78 days of conduct credits
in case No. CRF11-399 and 278 days of actual credit and 139 days of conduct credits in
case No. CRF11-158.
                                       DISCUSSION
       Defendant argues that the prospective application of section 4019, the conduct
credit provisions of the Realignment Act, violates equal protection principles. This
argument was rejected by the California Supreme Court in Lara, supra.
       In Lara, the Supreme Court explained its rejection of the defendant's equal
protection argument as follows: “As we there [People v. Brown (2012) 54 Cal.4th 314,
328–330 (Brown) ] explained, ‘ “[t]he obvious purpose” ’ of a law increasing conduct
credits ‘ “is to affect the behavior of inmates by providing them with incentives to engage
in productive work and maintain good conduct while they are in prison.” [Citation.]
“[T]his incentive purpose has no meaning if an inmate is unaware of it. The very concept
demands prospective application.” ’ (Brown, at p. 329, quoting In re Strick (1983) 148
Cal.App.3d 906, 913.) Accordingly, prisoners who serve their pretrial detention before
such a law's effective date, and those who serve their detention thereafter, are not
similarly situated with respect to the law's purpose. (Brown, at pp. 328–329.)” (Lara,
supra, 54 Cal.4th at p. 906, fn. 9.)




                                             2
                                  DISPOSITION
     The judgment is affirmed.



                                                NICHOLSON   , J.



We concur:



         BLEASE            , Acting P. J.



         BUTZ              , J.




                                            3